CLD-207                                                       NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 17-1489
                                      ___________

                                 JOHN J. MCCARTHY,
                                               Appellant

                                            v.

                           WARDEN LEWISBURG USP
                      ____________________________________

                    On Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                             (D.C. Civ. No. 1-17-cv-00015)
                     District Judge: Honorable John E. Jones III
                     ____________________________________

        Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
        or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    May 4, 2017
            Before: SHWARTZ, NYGAARD, and FISHER, Circuit Judges


                              (Opinion filed: May 9, 2017)
                                      _________

                                       OPINION*
                                       _________

PER CURIAM

       John J. McCarthy is serving a federal sentence imposed by the United States

District Court for the District of Connecticut. McCarthy has an extensive history of

challenging his conviction and aspects of his imprisonment through habeas petitions
under 28 U.S.C. § 2241 in his district of confinement. See, e.g., McCarthy v. Warden

Lewisburg USP, 631 F. App’x 84, 86-87 (3d Cir. 2015) (affirming denial of § 2241 claim

relating to loss of good conduct time); McCarthy v. Warden Lewisburg USP, 629 F.

App’x 157, 158-60 (3d Cir. 2015) (affirming denial of § 2241 claim regarding transfer to

the Special Management Unit (“SMU”) and holding that challenge to the calculation of

his sentence was an abuse of the writ); McCarthy v. Warden, USP Lewisburg, 436 F.

App’x 68, 69 (3d Cir. 2011) (holding that McCarthy could not resort to § 2241 to

challenge his conviction on the basis of alleged structural errors).

       This appeal concerns another of McCarthy’s § 2241 petitions. In this petition, he

briefly referred to his prior challenges to his placement in the SMU, his loss of good

conduct time, and alleged structural defects at his trial. He also asserted that the District

Court had wrongfully denied his previous challenges, and he asked to “relitigate all cases

dismissed.” He did not assert any new claims or rely on any new facts or new law. The

District Court, acting on a Magistrate Judge’s recommendation, dismissed McCarthy’s

petition as an abuse of the writ. McCarthy appeals. We will affirm for the reasons that

the Magistrate Judge and the District Court explained.1




*
  This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
1
  McCarthy does not require a certificate of appealability to appeal the denial of his §
2241 petition, see Burkey v. Marberry, 556 F.3d 142, 146 (3d Cir. 2009), and we have
jurisdiction under 28 U.S.C. § 1291. It appears that McCarthy was released from federal
prison after he filed his petition, but his petition and this appeal are not moot to the extent
that he seeks to challenge his conviction (at least) because he is still serving a five-year
term of supervised release. See id. at 148.
                                               2